Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15, 17-20, 26 are pending in Instant Application.
Claims 16, 21-26, 27-38 are cancelled.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/IN2018/050030 filed 01/20/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/20/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15, 17-20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Amirijoo et al., “hereinafter Amirijoo” (U.S. Patent Application: 20090213834) in view of Rekhter et al., “Rekhter” (U.S. Patent: 6339595).

As per Claim 1, Amirijoo discloses a method for processing connection requests from a data-plane node (DPN) to a plurality of controller nodes configured in a cluster, the method comprising: 
receiving, at a controller node, a connection request associated with a DPN (Amirijoo, Para.54, FIG. 6, another message (the RRC CONNECTION REQUEST message), Para.57, For roaming UEs, the undesirable situation of sending PS and CS registration messages to CNs of different CN operators could be avoided if the Initial UE Identity in the RRC CONNECTION REQUEST message was based on a permanent global identity such as the IMSI or IMEI.); 
determining whether a global incarnation identifier (IID) associated with the DPN exists (Amirijoo, Para.10, selecting, based on a global permanent identity associated with the terminal, at least one second core network for coordinated CS and PS registrations, and sending at least one registration message for coordinated CS and PS registrations to the second core network that has been selected based on the global permanent identity, Para.14, The at least one registration message for coordinated CS and PS registrations may include the global permanent identity associated with the terminal that is to be registered. The global permanent identity may be an International Mobile Equipment Identity (IMEI), an International Mobile Subscriber Identity (IMSI) or any other identifier uniquely assigned directly or indirectly (e.g. via the subscriber) to the terminal);
However Amirijoo does not disclose if it is determined that the global IID associated with the DPN exists, incrementing a value of the global IID associated with the DPN; if it is determined that a global IID associated with the DPN does not exist, associating the DPN with a global IID set with an initial value; and storing the association between the DPN and the global IID with the one of the initial value and the incremented value.
Rekhter discloses if it is determined that the global IID associated with the DPN exists, incrementing a value of the global IID associated with the DPN (Rekhter, Col.10, Line:22-34, When router R receives an untagged packet, it finds the longest address-prefix match to R's destination IP address, and it fetches the corresponding next-hop entry. If that next-hop entry's tag operation is "push a specified tag value onto the stack," it pushes the specified tag value onto the tag stack that the packet includes. If it is necessary for R to perform a recursive lookup, it searches for another next-hop entry. If that next-hop entry also has a "push a specified tag value onto the stack" operation in it, that specified value is also pushed. If the recursion ends as a result of the second lookup, then two tag values may have been pushed onto the tag stack.); if it is determined that a global IID associated with the DPN does not exist, associating the DPN with a global IID set with an initial value (Rekhter, Col.11, Line:47-67, If the FIB already contains an entry that maps X to a next hop, and the next hop is N, then no change is made.If the FIB does not already contain an entry that maps X to any next hop, or if the FIB already contains an entry that maps X to a next hop other than N, then IGP inserts an entry that maps X to N and removes any entry that maps X to a different router. In a tag-switching routine, the IGP process then determines whether N has sent R a message that binds X to some tag value T. If not, the FIB entry is inserted with the tag-stack operation "no op." Otherwise, the FIB entry is inserted with the tag-stack operation "push T onto the stack."); and storing the association between the DPN and the global IID with the one of the initial value and the incremented value (Rekhter, Col.8, Line:56-62, In conventional IP forwarding, each router maintains a table, sometimes called the "Forwarding Information Base" (FIB), that it uses to map from "address prefixes" to "next hops." A router that receives a packet whose destination address begins with a given address prefix employs the next-hop entry as described below to determine the direction in which to forward the packet.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Amirijoo with the teachings as in Rekhter. The motivation for doing so would have been for implementing a way for an SP to provide its customers the peer model's advantages at costs considerably lower than those that the conventional virtual-router approach exacts. The way in which we do this enables transit P-routers to base their routing decisions for VPN-destined packets on packet fields that the transit routers interpret without reliance on VPN-specific routing information. (Rekhter, Col.3, Line: 58-67).

With respect to Claim 7, Claim 20 and claim 26 is substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Amirijoo in view of Rekhter discloses the method of claim 1, wherein the association between the DPN and the global IID with the one of the initial value and the incremented value is stored in a global data store accessible to the plurality of controller nodes (Rekhter, Col.8, Line:56-62, In conventional IP forwarding, each router maintains a table, sometimes called the "Forwarding Information Base" (FIB), that it uses to map from "address prefixes" to "next hops." A router that receives a packet whose destination address begins with a given address prefix employs the next-hop entry as described below to determine the direction in which to forward the packet, Col.10, Line: 41-47, When a router R uses tag switching, it fetches next-hop information in response to a tag, so it uses a routing table separate from the FIB, from which it fetches next-hop information in response to a destination address. This separate table is sometimes called the Tag Information Base (TIB). The TIB next-hop entries contain a next-hop IP address and a tag-stack operation. For our purposes, we need consider only three tag-stack operations:). 


As per Claim 3, Amirijoo in view of Rekhter discloses the method of claim 2, further comprising storing, at the controller node, a local IID associated with the DPN, wherein the local IID is set with the one of the initial value and the incremented value of the global IID (Rekhter, Col.10, Line:22-34, When router R receives an untagged packet, it finds the longest address-prefix match to R's destination IP address, and it fetches the corresponding next-hop entry. If that next-hop entry's tag operation is "push a specified tag value onto the stack," it pushes the specified tag value onto the tag stack that the packet includes. If it is necessary for R to perform a recursive lookup, it searches for another next-hop entry. If that next-hop entry also has a "push a specified tag value onto the stack" operation in it, that specified value is also pushed. If the recursion ends as a result of the second lookup, then two tag values may have been pushed onto the tag stack.).

As per Claim 4, Amirijoo in view of Rekhter discloses the method of claim 1, further comprising establishing the connection between the DPN and the controller node (Amirijoo, Para.54, FIG. 6, another message (the RRC CONNECTION REQUEST message), Para.57, For roaming UEs, the undesirable situation of sending PS and CS registration messages to CNs of different CN operators could be avoided if the Initial UE Identity in the RRC CONNECTION REQUEST message was based on a permanent global identity such as the IMSI or IMEI.); 


As per Claim 5, Amirijoo in view of Rekhter discloses the method of claim 1, wherein determining whether the global IID exists comprises interrogating a global data store accessible to the plurality of controller nodes (Amirijoo, Para.10, a method for coordinating the registration of a terminal in CS and PS domains a multi-operator core network with multiple core networks, wherein the method comprises receiving, from a first core network, a notification message indicating the requirement of coordinated CS and PS registrations for a terminal, selecting, based on a global permanent identity associated with the terminal, at least one second core network for coordinated CS and PS registrations, and sending at least one registration message for coordinated CS and PS registrations to the second core network that has been selected based on the global permanent identity.).

As per Claim 6, Amirijoo in view of Rekhter discloses the method of claim 1, wherein: the cluster of controller nodes is arranged in a high-availability configuration comprising a master node and one or more slave nodes; and the connection request relates to selection of a different controller node as the master node with respect to the DPN (Amirijoo, Para.10, a method for coordinating the registration of a terminal in CS and PS domains a multi-operator core network with multiple core networks, wherein the method comprises receiving, from a first core network, a notification message indicating the requirement of coordinated CS and PS registrations for a terminal, selecting, based on a global permanent identity associated with the terminal, at least one second core network for coordinated CS and PS registrations, and sending at least one registration message for coordinated CS and PS registrations to the second core network that has been selected based on the global permanent identity.).
.


As per Claim 8, Amirijoo in view of Rekhter discloses the method of claim 7, further comprising: sending the tagged message to be stored in a queue; and subsequently retrieving the tagged message from the queue prior to performing the IID handling (Rekhter, Col.8, Line: 25-33, When P2 forwards the packet to P1, it replaces tag T2 with a new tag, T1, which P1 has asked its neighbors to attach to any packets that should be sent though PE1-egress routes, and P1 similarly makes its routing decision without having had to maintain separate routing information for the destination VPN. P1's stored routing information tells it to remove a tag rather than replace it, so it does so before forwarding the packet to PE1.).

As per Claim 9, Amirijoo in view of Rekhter discloses the method of claim 8, wherein the tagged message is sent to, and retrieved from, a global data store associated with the cluster (Rekhter, Col.8, Line: 25-33, When P2 forwards the packet to P1, it replaces tag T2 with a new tag, T1, which P1 has asked its neighbors to attach to any packets that should be sent though PE1-egress routes, and P1 similarly makes its routing decision without having had to maintain separate routing information for the destination VPN. P1's stored routing information tells it to remove a tag rather than replace it, so it does so before forwarding the packet to PE1.).

As per Claim 10, Amirijoo in view of Rekhter discloses the method of claim 8, further comprising sending a plurality of other messages from one or more further DPNs for storage in the queue ahead of the tagged message (Rekhter, Col.8, Line: 25-33, When P2 forwards the packet to P1, it replaces tag T2 with a new tag, T1, which P1 has asked its neighbors to attach to any packets that should be sent though PE1-egress routes, and P1 similarly makes its routing decision without having had to maintain separate routing information for the destination VPN. P1's stored routing information tells it to remove a tag rather than replace it, so it does so before forwarding the packet to PE1.).

As per Claim 11, Amirijoo in view of Rekhter discloses the method of claim 7, wherein tagging the message is performed by the DPN based on an IID stored at the DPN (Rekhter, Col.8, Line: 25-33, When P2 forwards the packet to P1, it replaces tag T2 with a new tag, T1, which P1 has asked its neighbors to attach to any packets that should be sent though PE1-egress routes, and P1 similarly makes its routing decision without having had to maintain separate routing information for the destination VPN. P1's stored routing information tells it to remove a tag rather than replace it, so it does so before forwarding the packet to PE1.).


As per Claim 12, Amirijoo in view of Rekhter discloses the method of claim 7, wherein the IID associated with the DPN is stored at the first controller node (Amirijoo, Para.10, a method for coordinating the registration of a terminal in CS and PS domains a multi-operator core network with multiple core networks, wherein the method comprises receiving, from a first core network, a notification message indicating the requirement of coordinated CS and PS registrations for a terminal, selecting, based on a global permanent identity associated with the terminal, at least one second core network for coordinated CS and PS registrations, and sending at least one registration message for coordinated CS and PS registrations to the second core network that has been selected based on the global permanent identity.).

As per Claim 13, Amirijoo in view of Rekhter discloses the method of claim 12, wherein the IID handling is performed by the first controller node (Amirijoo, Para.10, a method for coordinating the registration of a terminal in CS and PS domains a multi-operator core network with multiple core networks, wherein the method comprises receiving, from a first core network, a notification message indicating the requirement of coordinated CS and PS registrations for a terminal, selecting, based on a global permanent identity associated with the terminal, at least one second core network for coordinated CS and PS registrations, and sending at least one registration message for coordinated CS and PS registrations to the second core network that has been selected based on the global permanent identity.).


As per Claim 14, Amirijoo in view of Rekhter discloses the method of claim 13, further comprising the following operations performed by a second controller node of the cluster: receiving a switch connection request from the DPN; incrementing the value of the global IID associated with the DPN; and storing, in a global data store associated with the cluster, the global IID with the incremented value (Rekhter, Col.11, Line:47-67, If the FIB already contains an entry that maps X to a next hop, and the next hop is N, then no change is made.If the FIB does not already contain an entry that maps X to any next hop, or if the FIB already contains an entry that maps X to a next hop other than N, then IGP inserts an entry that maps X to N and removes any entry that maps X to a different router. In a tag-switching routine, the IGP process then determines whether N has sent R a message that binds X to some tag value T. If not, the FIB entry is inserted with the tag-stack operation "no op." Otherwise, the FIB entry is inserted with the tag-stack operation "push T onto the stack.");

As per Claim 15, Amirijoo in view of Rekhter discloses the method of claim 14, wherein: the operations performed by the second controller node occur after the first controller node tags the message and before the first controller node performs IID handling of the tagged message; or storing the global IID with the incremented value comprises sending the global IID with the incremented value to a third controller node, of the cluster, configured as a leader of the global data store (Rekhter, Col.11, Line:47-67, If the FIB already contains an entry that maps X to a next hop, and the next hop is N, then no change is made.If the FIB does not already contain an entry that maps X to any next hop, or if the FIB already contains an entry that maps X to a next hop other than N, then IGP inserts an entry that maps X to N and removes any entry that maps X to a different router. In a tag-switching routine, the IGP process then determines whether N has sent R a message that binds X to some tag value T. If not, the FIB entry is inserted with the tag-stack operation "no op." Otherwise, the FIB entry is inserted with the tag-stack operation "push T onto the stack.");

As per Claim 17, Amirijoo in view of Rekhter discloses the method of claim 7, wherein the IID handling is performed by a second controller node (Rekhter, Col.11, Line:47-67, If the FIB already contains an entry that maps X to a next hop, and the next hop is N, then no change is made.If the FIB does not already contain an entry that maps X to any next hop, or if the FIB already contains an entry that maps X to a next hop other than N, then IGP inserts an entry that maps X to N and removes any entry that maps X to a different router. In a tag-switching routine, the IGP process then determines whether N has sent R a message that binds X to some tag value T. If not, the FIB entry is inserted with the tag-stack operation "no op." Otherwise, the FIB entry is inserted with the tag-stack operation "push T onto the stack.");

As per Claim 18, Amirijoo in view of Rekhter discloses the method of claim 7, further comprising, if the value of the IID of the tagged message is less than the value of the global IID, discarding any established connection between the first controller node and the DPN (Rekhter, Col.11, Line:47-67, If the FIB already contains an entry that maps X to a next hop, and the next hop is N, then no change is made.If the FIB does not already contain an entry that maps X to any next hop, or if the FIB already contains an entry that maps X to a next hop other than N, then IGP inserts an entry that maps X to N and removes any entry that maps X to a different router. In a tag-switching routine, the IGP process then determines whether N has sent R a message that binds X to some tag value T. If not, the FIB entry is inserted with the tag-stack operation "no op." Otherwise, the FIB entry is inserted with the tag-stack operation "push T onto the stack.");

As per Claim 19, Amirijoo in view of Rekhter discloses the method of claim 7, wherein the cluster is arranged in a high-availability configuration comprising a master controller node and one or more slave controller nodes (Amirijoo, Para.10, a method for coordinating the registration of a terminal in CS and PS domains a multi-operator core network with multiple core networks, wherein the method comprises receiving, from a first core network, a notification message indicating the requirement of coordinated CS and PS registrations for a terminal, selecting, based on a global permanent identity associated with the terminal, at least one second core network for coordinated CS and PS registrations, and sending at least one registration message for coordinated CS and PS registrations to the second core network that has been selected based on the global permanent identity.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449